Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The instant application is made special under the patent prosecution highway (PPH). All the information provided under PPH has been taken into account.
DETAILED ACTION
Election/Restrictions
3.            Claims 1-6, 9-14, 22, 25-26 and 29-30 are directed to an allowable product (“a water-based ink”).  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-21, previously withdrawn from consideration as a result of a restriction requirement, are now subject to being rejoined.  Specifically, since the applicant has amended non-elected, withdrawn claims 15-21 to contain the same limitations as those in allowable product claims, it is clear that applicant has fulfilled the conditions for rejoinder of claims 15-21 to claims 1-6, 9-14, 22, 25-26, and 29-30.  Claims 15-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
4.            Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/30/2020 is hereby withdrawn. 

EXAMINER’S AMENDMENT
5.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ms. Jodi-Ann McLane on November 5, 2021.  
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) A water-based ink comprising nanopigment micelles (1), said nanopigment micelles (1) comprising a water-insoluble pigment particle (1a) and a polymeric dispersing agent (1b) [[comprising a micelle]] around said pigment particle (1a), whereby said pigment particles (1a) have an average particle size between 150_nm and lower than 200_nm, as determined by ISO 13320:2009;
wherein said polymeric dispersing agent (1b) is a block copolymer of a polyoxazoline having at least one hydrophilic segment and at least one [[hydrophobic]] hydrophobic segment; a binder polymer (2); and 
wherein said polyoxazoline[[s]] [[include]] has a softening point between 100ºC and 130ºC.

Claim 2 is amended as follows:
2.	(Currently Amended) Water-based ink according to claim 1, comprising [[less than 15 wt. %]] 1 to 15 wt. % of organic solvent based on the total weight of the ink.

	Written descriptive support for this amendment is found at Page 13, lines 1-17, of the specification as originally filed.

Claim 4 is amended as follows:
0.5 to 5 wt. %, relative to the total amount of said water-based ink.

	Written descriptive support for this amendment is found at Page 11, lines 5-15 of the specification as originally filed.

Claim 10 is amended as follows:
10.	(Currently Amended) Water-based ink according to claim 9, comprising the binder polymer (2) in an amount of [[less than 5 wt. %]]0.5 to 5 wt. %, relative to the total amount of said water-based ink. 

	Written descriptive support for this amendment is found at Page 11, lines 5-15 of the specification as originally filed.

Claim 12 is amended as follows:
12.	(Currently Amended) Water-based ink according to claim 1, whereby said nanopigment micelles [[(1a)]](1) are comprised in an amount of 1.0 to 25.0 wt.%, relative to the total weight of said water-based ink.

Claim 15 is rejoined and amended as follows:
15.	(Rejoined-Currently Amended) A pigmented textile (3) obtain[[able]]ed by contacting a textile (3) with [[a]] said water-based ink according to claim 1[[any of the previous claims]] and subsequently fixating said water-based ink onto said textile.

Claim 16 is rejoined and amended as follows:
consisting of wool, cotton, silk, polypropylene, polyester [[or]] and nylon. 

Claim 17 is rejoined and amended as follows:
17.	(Rejoined-Currently Amended) A method for preparing [[a]] said water-based ink according to claim 1, comprising the steps of:
i.	high shear mixing of pigment particles (1a) having an average particle size between 150 nm and lower than 200 nm, as determined by ISO 13320:2009, and a polymeric dispersing agent (1b) in water, thereby obtaining nanopigment micelles (1); and 
ii.	adding water to said nanopigment micelles (1), thereby obtaining a water-based ink. 

Claim 19 is rejoined and amended as follows:
19.	(Rejoined-Currently Amended) A method for printing a textile material (3), comprising the steps of:
i.	applying [[a]] said water-based ink according to claim 1 onto a textile material (3), and
ii.	fixating said water-based ink onto said textile material (3) by drying. 

Claim 22 is amended as follows:
22.	(Currently Amended) A water-based ink comprising nanopigment micelles (1), said nanopigment micelles (1) comprising a water-insoluble pigment particle (1a) and a polymeric dispersing agent (1b) around said pigment particle (1a), whereby said pigment particles (1a) have 
	wherein said polymeric dispersing agent (1b) is a block copolymer of a copolyamide having at least one hydrophilic segment and at least one hydrophobic segment; 
	a binder polymer (2); and 
	wherein said copolyamide[s]] [[include]] has a softening point between 105ºC and 125 ºC.

Claim 25 is amended as follows:
25.	(Currently Amended) A water-based ink comprising nanopigment micelles (1), said nanopigment micelles (1) comprising a water-insoluble pigment particle (1a) and a polymeric dispersing agent (1b) around said pigment particle (1a), whereby said pigment particles (1a) have an average particle size between 150_nm and lower than 200_nm, as determined by ISO 13320:2009;
wherein said polymeric dispersing agent (1b) is  a block copolymer of at least one hydrophilic segment of a polyvinyl ether or a polyether block amide and at least one hydrophobic segment of a polyvinyl ether or a polyether block amide; and
a binder polymer (2) in an amount of [[less than 3 wt. %]] 0.5 to 3 wt. %, relative to the total amount of said water-based ink; and
	whereby said nanopigment micelles (1) are comprised of 40 wt. % to 60 wt. % of said pigment particles (1a) and of 60 wt. % to 40 wt. % of said polymeric dispersing agent (1b).

	Written descriptive support for this amendment is found at Page 11, lines 5-15 of the specification as originally filed.

Claim 30 is amended as follows:
30.	(Currently Amended) Water-based ink according to claim 1, comprising [[less than 10 wt %]] 1 to 10 wt. % of organic solvent based on the total weight of the ink.

	Written descriptive support for this amendment is found at Page 13, lines 1-17, of the specification as originally filed.


6.	These claims are renumbered as follows:
Claims 1-6 remain as “Claims 1-6”. 
Claim 9 becomes Claim 7, which depend from claim 1; reads as “Water-based ink according to claim 1”.
Claim 10 becomes Claim 8, which depend from claim 7; reads as “Water-based ink according to claim 7”.
Claim 11 becomes Claim 9, which depend from claim 1; reads as “Water-based ink according to claim 1”.
Claim 12 becomes Claim 10, which depend from claim 1; reads as “Water-based ink according to claim 1”.
Claim 13 becomes Claim 11, which depend from claim 1; reads as “Water-based ink according to claim 1”.
Claim 14 becomes Claim 12, which depend from claim 1; reads as “Water-based ink according to claim 1”.
Claim 15 becomes Claim 13, which depend from claim 1; reads as “A pigmented textile (3) obtained by contacting a textile (3) with said water-based ink according to claim 1”. 

Claim 17 becomes Claim 15, which depend from claim 1; reads as “A method for preparing said water-based ink according to claim 1”.
Claim 18 becomes Claim 16, which depends on claim 15; reads as “Method according to claim 15”.  
Claim 19 becomes Claim 17, which depends on claim 1; reads as “A method for printing a textile (3), comprising the steps of: i. applying said water-based ink according to claim 1”. Claim 20 becomes Claim 18, which depends on claim on claim 17; reads as “Method according to claim 17”. 
Claim 21 becomes Claim 19, which depends on claim on claim 17; reads as “Method according to claim 17”.
Claim 22 becomes Claim 20.
Claim 25 becomes Claim 21. 
Claim 26 becomes Claim 22, which depend from claim 1; reads as “Water-based ink according to claim 1”.Claim 29 becomes Claim 23, which depend from claim 1; reads as “Water-based ink according to claim 1”. 
Claim 30 become Claim 24, which depend from claim 1; reads as “Water-based ink according to claim 1”.

Reasons for Allowance

	Claims 22 and 25 were also amended to include limitations supported from Paragraphs [0033]-[0035], [0055], [0058], [0071], and [0080] of applicants’ published application, i.e., US PG PUB 2020/038559. 
	Thus, no new matter is present.
	See Claim Amendment filed 10/18/2021.
8.	The claim objection set forth in Paragraph 6 of the Office action mailed 08/16/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 1 and 22 to correct their informalities.  See Examiner’s Amendment dated 11/05/2021 and see also Claim Amendment filed 10/18/2021. 
9.	The 112(a) and 112(b) rejections set forth in Paragraphs 7 and 8 of the Office action mailed 08/16/2021 are no longer applicable and thus, withdrawn because applicants amended claims 13 and 14 to provide the same with clarity and proper dependency. 
	See Claim Amendment filed 10/18/2021.
10.	The present claims are allowable over the prior art references of record, namely, English Translation of JP 2007-1618461, Ma et al. (US 5,854,331), Machine Translation of CN 1016598087, Freeman et al. (US 2002/0065347), and Kaneko et al. (US 2011/0038650).
11.	As indicated in Paragraph 14 of the previous Office action mailed 08/16/2021, limitations recited in claims 23-24 and 28 were found allowable over the prior art references of record.  Since the applicants incorporated the allowable subject matter previously recited in claims 23-24 

Correspondence
12.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 04/17/2020.